

EXHIBIT 10.1











EMPLOYMENT AGREEMENT
THE UNDERSIGNED:
1.
The limited liability company Darling International Netherlands BV, established
under the laws of the Netherlands, having its statutory place of business in
Amsterdam and holding office at Prins Bernhardplein 200, (1097 JB) Amsterdam
(herein, “Darling BV”), and



2.
Mr. D. Kloosterboer, residing in Sint-Oedenrode, at Oranje-Nassaulaan 277, 5491
HH, (hereafter: “Executive”).



WHEREAS:
(A)
Executive has been employed by the VION Ingredients Group and/or its legal
predecessors since 1 August 1984;



(B)
The VION Ingredients Group was acquired by Darling International Inc. (“Darling
International”) as per 7 January 2014 (the “Acquisition”);



(C)
Following the Acquisition, the parties wish to continue the employment of
Executive with Darling BV as the employer and to record the terms and conditions
applicable to the continued employment of Executive agreed between them in
writing in this agreement (the “Employment Agreement”); and



(D)
Following the Acquisition, it is further anticipated that Executive will be
appointed by Darling BV's general meeting of shareholders as a Managing Director
(statutair directeur) of Darling BV.



HEREBY RESOLVE:
1.
Function



1.1.    Offices


(a)
Executive shall continue to be employed by Darling BV as the company's Managing
Director and Chief Executive Officer. Executive shall also serve as the Chief
Operating Officer of Darling International and serve in such other (corporate)
positions as requested by Darling BV's general meeting of shareholders or
Darling International.



(b)
Executive shall also serve as a member of the Executive Committee of Darling
International, which is a committee appointed by the Board of Directors of
Darling International and reporting to the Chief Executive Officer of Darling
International, who shall chair the Executive Committee.



(c)
It is acknowledged and agreed that Executive shall not be responsible for the
business and activities of Darling International Canada Inc., but will have
joint responsibility for the business and activities of the former VION
Ingredients Group, including, without limitation, VION Ingredients International
(Holding) BV and Rousselot Inc. and their respective subsidiaries.




Page 1

--------------------------------------------------------------------------------

 









1.2.    Board of Directors


(a)
Executive shall serve as a member of the Board of Directors of Darling
International from the time of the closing of the Acquisition to the next annual
meeting of the shareholders of Darling International, as applicable, and until
his successor is duly elected and qualified, or if earlier until his death,
resignation or removal. Executive shall receive no additional compensation for
his service as a Managing Director or member of the Board of Directors.

  
(b)
Executive shall again be nominated for membership on the Board of Directors of
Darling International at the next annual meeting of shareholders of Darling
International, subject to the customary review of each nominee for election to
the Board of Directors by the Nominating Committee of the Board of Directors
(herein, the “Nominating Committee”), as required pursuant to the rules and
regulations of the U.S. Securities and Exchange Commission (herein, the “SEC”)
and the New York Stock Exchange (herein, “NYSE”), as such rules and regulations
may hereafter be amended. Executive hereby consents to the disclosure in Darling
International’s filings with the SEC and the NYSE (and any additional or
successor stock exchange upon which the securities of Darling International may
hereafter be listed) of all personal information regarding Executive, including
without limitation age, compensation and each component thereof, summary
background, and acquisition and disposition of shares of common stock,
derivatives and other securities of Darling International that is required by
either or both of the SEC and/or such exchange.



(c)
Darling International shall review Darling International’s Board of Directors
configuration for compliance with applicable laws, rules and regulations
(including applicable stock exchange rules) from time to time in accordance with
its customary practices and the foregoing rights shall be suspended to the
extent necessary to be in compliance with such rules and regulations.



1.3.
Executive is obligated to do and refrain from everything that an officer and
director ought to do and refrain from, and shall devote his full working time,
energy and skills to the success of Darling International and any other
companies affiliated to Darling BV (together “Darling Group”). Executive
acknowledges that under U.S. federal law and the applicable laws of the State of
Delaware, Executive will, in both his roles as officer and as director of
Darling International, have fiduciary duties to both Darling International and
its shareholders. Executive will be subject to and shall observe all policies of
Darling International applicable to its employees, executives, officers and
directors.



1.4.
In his capacity as Chief Executive Officer of Darling BV and Chief Operating
Officer of Darling International, Executive will report to the Chief Executive
Officer of Darling International.

 
1.5.
Executive shall not perform any paid or unpaid side activities for or in
relation to third parties or otherwise without the prior written approval of the
Chief Executive Officer of Darling International.



2.
Term



2.1.
This Employment Agreement has started with effect from 1 February 1984 for an
indefinite period of time. This Employment Agreement will in any event terminate
automatically


Page 2

--------------------------------------------------------------------------------

 

    






(without any compensation being due) on the last day of the month during which
Executive reaches the retirement date under the Executive's pension scheme (as
applicable from time to time), but in any event no later than the date on which
Executive will be eligible for state old-age pension benefits (AOW).


2.2.
This Employment Agreement is based on a 40- hour workweek. Executive is expected
to work additional hours as part of this Employment Agreement as is required for
the adequate fulfillment and execution of his position without being entitled to
any additional remuneration.



2.3.
This Employment Agreement may be terminated in writing as per the last day of
any calendar month, observing a notice period of three months for Executive and
a notice period of six months for Darling BV. Darling BV will be entitled to
release Executive from active duty during the notice period, whereby Executive
will remain available for a proper handover of responsibilities to a successor.



2.4.
If this Employment Agreement terminates by the death of Executive, salary
payments will be continued to the surviving relatives from the day of death up
to and including the last day of the third month after the month of death of
Executive. In addition, any accrued (and vested) entitlements under the
Incentive Programs referenced in Section 4 hereto until the day of death will be
paid to the surviving relatives in the customary manner and time and subject to
the terms of the agreements governing such programs.



3.
Salary

 
3.1.
The remuneration of Executive is recorded in a remuneration package determined
by the Compensation Committee of the Darling International Board of Directors
(the “Compensation Committee”), after consultation with the Chief Executive
Officer of Darling International. The remuneration may be adjusted by the
Compensation Committee annually. The annual fixed income, including holiday
allowance, amounts to EUR 655,849 gross (the “Annual Fixed Salary”) for the year
2014. Ultimately in December of each year, the parties will consult with each
other with regard to the possible increase of the annual salary with effect from
1 January of the subsequent year.



3.2.
The Annual Fixed Salary, excluding holiday allowance, will be paid in 12 equal
monthly installments after deduction of the mandatory statutory and agreed
deductions.

 
3.3.
The holiday allowance will be paid in the month of May of the relevant year. For
the calculation of the holiday allowance, a year is deemed to start on 1 May and
to end on 30 April of the following year (the “Holiday Year”). In the event this
Employment Agreement starts or terminates during the Holiday Year, the holiday
allowance will be calculated on a pro rata basis.

 
4.
Incentive Programs



4.1.
Darling International Inc. Incentive Plan

 
(a)
Executive shall be entitled to participate in the executive bonus program
maintained by Darling International as in effect from time to time (the “Bonus
Program”). Specifics of the Bonus Program will be determined annually by the
Compensation Committee of Darling International’s Board of Directors.


Page 3

--------------------------------------------------------------------------------

 







 
(b)
It is agreed and acknowledged that the bonus opportunity of Executive for each
of the fiscal years 2014, 2015 and 2016 under the Bonus Program shall be no less
than the opportunity under Executive's 2013 long term and short term incentive
arrangements (i.e. 50% of the Annual Fixed Salary under the long term incentive
arrangement and 40% of the Annual Fixed Salary under the short term incentive
arrangement). The specifics of the Bonus Program for 2014 will be communicated
to Executive soonest after execution of this Employment Agreement.

 
(c)
Participation levels and performance measures for the Bonus Program are
determined annually by the Compensation Committee and are subject to change at
the discretion of the Compensation Committee or Darling International’s Board of
Directors. Bonuses are not earned until the date they are paid, and participants
must be employed on the date of payment to receive a bonus, subject to the
discretion of the Compensation Committee or Darling International’s Board of
Directors to waive this requirement based on the circumstances of a
participant’s departure (e.g., retirement). Payment of any bonus in a year does
not entitle Executive to payment of a bonus in any preceding or subsequent year.



(d)
All equity based awards made to Executive under the Bonus Program shall be
evidenced by an award agreement executed by Darling International and Executive
and will be subject to all applicable legal requirements and restrictions
imposed on the Bonus Program pursuant to United States and other applicable law.

 
4.2.
Retention and Integration Incentive Plan. In connection with the acquisition of
the VION Ingredients Group by Darling International, Executive shall receive a
grant of 150,000 shares of Darling International Inc. common stock in the form
of 25% vested shares and 75% performance units (the “Special Incentive Award”).
The Special Incentive Award shall be subject to the terms and conditions of a
Performance Unit Award Agreement to be entered into between Executive and
Darling International.

  
5.
Claw Back



5.1.
It is acknowledged and agreed between the parties that Executive (and
Executive's benefits under this Employment Agreement insofar relating to or
linked with any of the Darling Group publicly traded companies) as Chief
Operating Officer of Darling International and member of the Board of Directors
of Darling International, is subject to US federal and applicable state law as
well as the rules and regulations of the exchange on which the securities of
such company are listed, as in force from time to time, including applicable
claw back provisions.

 
5.2.
Parties agree as regards Executive's benefits under this Employment Agreement,
insofar relating to or linked with any of the Darling Group companies other than
the companies referenced in Section 5.1, that Darling BV and Darling
International have the right to unilaterally adjust and/or claw-back any awards
made to the Executive (whether bonus or grants under the Incentive Programs
referenced in Section 4 hereto) if, and to the extent, an independent auditor
(to be appointed by the joint parties and paid for by Darling BV) has confirmed,
on request of the relevant company, that such award or grant has been made on
the basis of incorrect or incomplete information, or it is established by such
auditor in any other way that the performance of Darling BV, Darling
International and/or the Executive does not justify such award or grant.






Page 4

--------------------------------------------------------------------------------

 









5.3.
The Executive agrees to fully cooperate with the execution of any decision made
to adjust and/or claw-back any awards or grants made to him as described in
either Section 5.1 and/or Section 5.2.

 
6.
Expenses



6.1.
Executive will receive a fixed monthly expense allowance of EUR 5,500 per annum.
In addition, Executive will be entitled to reimbursement of club dues up to a
maximum of EUR 7,000 per annum.



7.
Car and Telephone



7.1.
For the purposes of performing his job, Darling BV will provide Executive with a
car which may be used for private purposes within reasonableness. Maximum
catalogue value including VAT and private motor vehicle and motorcycle tax (
BPM) will be determined on job position and in any event be comparable with
current type and brand ( Audi A8 ).



7.2.
All costs related to this car, including the costs of use for private purposes
as mentioned under Section 7.1. shall be borne by Darling BV, except for the
following costs which shall be borne by Executive:



(a)
the costs of fines in relation to traffic violations;



(b)
the costs associated with additions for tax purposes (fiscale bijtelling);



(c)
other costs which are not related to the performance of the function (such as
toll, vignette, etc.).



7.3.
Executive is obliged to return the car provided to him to Darling BV, at the
first request of Darling BV if there is a legal ground for such return. In the
event of suspension, the car may be reclaimed by Darling BV immediately.
Executive will in any event need to return the car made available to him to
Darling BV as per the day this Employment Agreement terminates. Darling BV is no
longer held to reimburse any travel expenses of Executive after the car has been
returned.

 
7.4.
Darling BV will provide Executive with electronic communication tools. Executive
may use these electronic communication tools for private purposes, both
internally and externally, provided that the use thereof will not interfere with
the daily work and is in compliance with further guidelines of Darling BV. The
use of electronic communication tools should, however, primarily and essentially
relate to the tasks/activities arising from the function.

 
7.5.
Darling BV may ask Executive to clarify any striking use of the electronic
communication tools, and charge on possible costs for private purposes. Any tax
consequences arising from the private use will be for the account of Executive.



8.
Insurances



8.1.1
If and to the extent Darling BV has taken out a collective health insurance for
its employees pursuant to the Dutch Health Insurance Act (Zorgverzekeringswet),
Executive can participate to such group scheme. Executive remains, however,
responsible for the payment of his nominal premium and any premiums for
supplemental packages.






Page 5

--------------------------------------------------------------------------------

 









8.2.
Executive can make use of the ANW-Hiaatverzekering (related to shortfall under
the Surviving Dependents Act) and the insurance for directors' liability as
taken out by Darling BV, in accordance with relevant terms.

 
9.
Pension

 
9.1.
Darling BV has arranged for a pension scheme (pensioenvoorziening) for
Executive. To this end, Executive has been included in the pension arrangement
as meant in the basic pension scheme (basispensioenreglement) and the plus
pension scheme (pluspensioenreglement) of Stichting Pensionfonds Son. The rules
of the pension scheme, as amended from time to time, will apply to this
participation. In accordance with the provisions of the pension scheme,
Executive will have to pay a contribution (eigen bijdrage), which contribution
will be made through a payroll deduction and remittance by Darling BV to the
pension fund. The pension scheme rules have been provided to Executive. The
maximum pensionable salary for the year 2014 will be EUR 400,435. This amount
will be reviewed annually as part of the Executive's total remuneration package
and a yearly indexation will be applied to such amount using the the general
increase percentage that applies for employees of Darling Ingredients
International ( Holding ) BV.

 
10.
Holidays



10.1
Executive will be entitled to 30 holidays per calendar year, to be taken whilst
taking account of the interests of Darling Group.



10.2.
Given the severity of his position and the recovery function of the holidays,
the holidays are expected to be taken within the year that the holidays are
granted. Given his position, Executive is free to determine when he will use his
holidays, provided that he takes into account the interests of the Darling
Group.

 
11.
Incapacity for work



11.1.
Notwithstanding the provisions of article 7:629 paragraph 3 up to and including
5 Dutch Civil Code, Executive will receive in case of incapacity for work during
the first year of illness, however ultimately until the end of this Employment
Agreement (in case that is earlier), to be calculated from the first day of the
incapacity, 100% of the Annual Fixed Salary after deduction of any benefits or
payments received by Executive pursuant to relevant state-provided social
security or insurance arrangements taken out by Darling BV.



11.2.
From the 53rd week up to and including the 104th week of the respective period
of illness, however ultimately until the end of this Employment Agreement (in
case that is earlier), Darling BV will pay 70% of the Annual Fixed Salary, also
after deduction of any benefits or payments received by Executive pursuant to
relevant state-provided social security or insurance arrangements taken out by
Darling BV.

 
12.
Confidentiality, documents

 

Page 6

--------------------------------------------------------------------------------

 









12.1
Executive shall, both during the continuance of his employment and after the
termination thereof, keep confidential all information regarding Darling Group,
and its clients and relations, whereby confidentiality is imposed on him or of
which he knows, or is ought to know, the secret or confidential nature, and he
shall not use this information for other purpose than required in connection
with the performance of the obligations arising from this Employment Agreement.

 
12.2.
Executive is prohibited to keep in any manner whatsoever documents,
correspondence or copies thereof, that are in his possession in connection with
the performance of his activities for the Darling Group, any longer than
necessary for the purpose of performance of his activities. In any event
Executive is obliged to hand over with immediate effect, even without any
request thereto, such documents, correspondence or copies thereof at first
request and/or at the termination of the employment, or when he has not
performed his duties, for whatever reason, for a period longer than four weeks.



13.
Non-compete/non solicit



13.1.
During the employment of Executive and during the Restrictive Period (as defined
here below), Executive shall not without prior written approval of Darling
International be permitted to do any of the following in any jurisdiction where
Darling Group is active directly or indirectly in any capacity whatsoever, or
has any business interests, at the time of termination of this Employment
Agreement:



(a)
to work for or be involved with, in any manner, directly or indirectly, paid or
unpaid, any person, organization, company or enterprise pursuing activities
similar to the Darling Group, including the (former) VION Ingredients Group,
and/or to have or take any interest in such organization, company or enterprise.
This includes, without limitation, companies involved in slaughter by-products
or other products or business (directly or indirectly) derived or following from
the slaughtering business such as, without limitation, Saria, Gelita,
Tessenderloo , Nitta, Ten Kate, Van Hessen.



(b)
to maintain in any manner whatsoever, directly or indirectly, business contacts
with any person, organization, company or enterprise with whom during the last
two years preceding the termination of this Employment Agreement Executive has
had any business, to the extent Darling Group has a legitimate business interest
in Executive refraining from maintaining such business contact;



(c)
to induce, directly or indirectly, present employees of Darling Group, including
but not limited Darling BV, Darling International, Darling USA and Darling
Canada, or persons who in the period of two years preceding the termination of
this Employment Agreement have been or were employed by such company, to
terminate their employment or to hire such employees.



13.2.
In view of Section 13.1, the restrictive period will be as follows (the
“Restrictive Period”):



(a)
in the event Executive terminates this Employment Agreement through notice or
otherwise, the Restrictive Period will be 18 months from the date of termination
of this Employment Agreement;






Page 7

--------------------------------------------------------------------------------

 









(b)
in the event Darling BV terminates this Employment Agreement through notice, the
Restrictive Period will be 18 months from the date notice has been served by
Darling BV on Executive (and therefore 12 months from the date of termination of
this Employment Agreement); provided, however, that in the event that Darling BV
does not waive the non-compete clause Executive will be entitled to an
additional severance which adequately reflects the imposed restrictions;



(c)
in the event Darling BV terminates this Employment Agreement with immediate
effect for cause (dringende reden), the Restrictive Period will be 18 months
from the date of termination of this Employment Agreement;



(d)
in the event this Employment Agreement is rescinded by a Court at the request of
Darling BV for reasons other than cause (dringende reden), the restrictive
period will be 12 months from the date of termination of this Employment
Agreement.



(e)
in the event this Employment Agreement is rescinded by a Court at the request of
Executive or at the request of Darling BV for cause (dringende reden), the
restrictive period will be 18 months from the date of termination of this
Employment Agreement.



14.
Penalty clause



14.1.
Executive will forfeit to Darling BV for a breach of Sections 12 and 13 hereof
immediately, without prior notice or any judicial intervention being required, a
penalty of EUR 10,000 per breach plus EUR 500 for each day that such breach
continues, without prejudice to Darling BV’s right to claim the actual damages
it has suffered through such breach. Section 7:650 subsections 3, 4 and 5 Dutch
Civil Code and/or sections 6:92, 6:93 Dutch Civil Code (each time to the extent
applicable) are explicitly excluded.

 
14.2.
It is acknowledged and agreed that reasonable compensation for the restrictions
set out in Sections 12 and 13 hereof is included in Executive's remuneration
package.



15.
Rights of intellectual or industrial property

 
15.1.
If Executive during, or within a period of two years after termination of this
Employment Agreement has invented a certain product/working method
(voortbrengsel/werkmethode) which is to be considered as a consequence of, or
pursuant to, his activities at Darling Group and which may lead in The
Netherlands or elsewhere to the inception of rights, including all rights of
industrial or intellectual property and explicitly including: databases,
know-how, trademarks, designs, drawings, product specifications, formulas,
computer programs, etc., Darling International is entitled to this
product/working method and the related rights.

 
15.2.
Executive does not have the right to mention his name or have his name mentioned
in connection with the rights meant in this Section 15.1 of this Employment
Agreement, with the exception of the provisions of Section 14 paragraph 1 of the
Dutch Patent Act 1995 (Rijksoctrooiwet 1995). Executive hereby waives in
relation to the rights as meant in this Section 15.1 his moral rights
(persoonlijkheidsrechten) within the meaning of article 25 Dutch Copyright Act
1912 (Auteurswet 1912) and his possible entitlements to a monetary compensation
in addition to his salary, all to the extent permitted by law.


Page 8

--------------------------------------------------------------------------------

 









15.3.
Executive shall promptly and without delay inform Darling International of the
inception of any right as meant in this Section and will, to the extent
required, make every effort to have Darling International obtain such right.

 
15.4.
Executive will do his utmost to ensure the maximum protection of a right as
meant in Section 15.1 of this Employment Agreement, to the extent that it serves
the interests of Darling Group and to the extent that it is in accordance with
relevant policies.



15.5.
Executive acknowledges and agrees that his salary includes compensation for the
fact that the rights pursuant to Section 15.1 of this Employment Agreement
accrue to Darling International, as well as to his cooperation to ensure that
these rights will accrue to Darling International.

 
16.
Gifts



16.1.
Executive is prohibited to, in relation to the performance of his duties during
the term of his employment, without the prior written consent of Darling
International, accept or stipulate from third parties, directly or in any manner
indirectly, any commission, favour or compensation in whatever form or manner.



16.2.
The provisions of Section 16.1 do not apply to the customary business gift of
small value, which do not exceed the retail value of EUR 100.



17.
Final provisions



17.1.
It is agreed between the parties that Darling BV and Darling International will
review the taxation of Executive's earnings under this Employment Agreement.



17.2.
The considerations (overwegingen) of this Employment Agreement form part of this
Employment Agreement.

 
17.3
This Employment Agreement constitutes the entire employment agreement between
the parties and supersedes all (employment) agreements previously made and given
by and between the Executive and the VION Ingredients Group and its affiliated
companies. Notwithstanding the foregoing:



(a) Executive's entitlements under the VION Ingredients Incentive and Success
Fee Plan (VISO) of 18 June 2013; and
(b) Executive's entitlements under paragraph 2 of the Darling Global Holding Inc
Governance and Non-Financial Items - Term Sheet (dated September 30, 2013 and
sent to Executive by letter of that date by Randall C. Stuwe, Chairman and CEO
of Darling International Inc.);
will continue to have effect also after execution of this Employment Agreement.
17.4.
In this Employment Agreement, all references to Darling International or the
affiliated undertakings or companies, means a reference to all companies
belonging directly or indirectly to the Darling Group.






Page 9

--------------------------------------------------------------------------------

 







17.5.
The invalidity (nietigheid) of one or more provisions of this Employment
Agreement shall not result in the invalidity of the remaining provisions of this
Employment Agreement. The parties undertake to immediately hold consultations
with each other in case any provision is void.



17.6.
This Employment Agreement shall be governed by the laws of The Netherlands.

 
17.7.
Any dispute arising under or in connection with this agreement, including
disputes in relation to the existence or validity of this Employment Agreement
shall be settled by the competent court in The Netherlands.



Agreed and executed and signed in twofold in Son, Netherlands on 2/12/14.


/s/ Randall C. Stuewe    /s/ Dirk Kloosterboer
Darling BV        .                Executive
By: Randall C. Stuewe





Page 10